Citation Nr: 1130822	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected chronic pansinusitis.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1953 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by which the RO granted service connection for chronic pansinusitis.  The Veteran is contesting the initial disability rating assigned.  

Of note, in December 2004, the Board remanded several issues to the RO for further development.  These issues are: entitlement to service connection for a left knee disorder, entitlement to service connection for arthritis of the spine; entitlement to an increased evaluation for residuals of a sprain of the left ankle, currently evaluated as 20 percent disabling; and entitlement to special monthly pension based upon the need of aid and assistance of another person or housebound status.  The Veteran and his representative inquired about the status of these issues in March and October 2009.  Review of the record shows that those issues were remanded for additional development which does not appear to have been completed and those issues have not be certified to the Board and are not presently before the Board for further adjudication.  These issues are referred to the RO for the appropriate action.    


FINDING OF FACT

The Veteran's service-connected chronic pansinusitis is manifested by the need for further surgery along with near constant symptoms that include pain, tenderness, headaches, purulent discharge and crusting.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected chronic pansinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2010); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6510 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  In any event, a September 2007 notice regarding the service connection claim was sent prior to the December 2007 rating decision in which service connection for chronic pansinusitis was granted.  The claim for a higher initial rating for sinusitis arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected chronic pansinusitis has been rated 30 percent disabling by the RO under the provisions of Diagnostic Code 6510.

Diagnostic Code 6510 pertains to chronic pansinusitis.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6511, 6512, 6515, and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula.

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

In service, the Veteran underwent a septectomy.  At a September 2004 hearing related to the underlying issue of entitlement to service connection for a sinus disability, the Veteran testified that he had not sought medical treatment since service due to either a lack of medical insurance or insufficient coverage.  He stated that he treated the condition himself.  

The record reflects a history of epistaxis and chronic rhinitis.  The Veteran has reported scabbing and mucous.  There was desiccation in the nose with crusting but no mucopurulence, according to an October 2005 VA progress note.  A subsequent computed tomography (CT)scan revealed bilateral frontal recess and essential near total opacification of the anterior and posterior ethmoids.  There was mucosal thickening of the right maxillary sinus.  The left one was clear.  There was anterior sphenoidal involvement.  In November 2005, chronic sinusitis was assessed.  Several options were presented to the Veteran.  He could do nothing and live with his condition.  He could take a course of cortical steroids that would likely result in significant improvement but not total resolution of his complaints.  Finally, there was the option of endoscopic sinus surgery, but further input from other physicians was necessary to determine whether the Veteran was a good candidate for surgery due to unrelated serious medical conditions.  A February 2006 VA progress note reflects that surgery was not advisable due to the Veteran's poor health and that the Veteran reported some relief of symptoms with antibiotics.  Desiccation and crusting were present and the impression was chronic sinusitis.

A June 2007 CT scan showed mucosal disease of the paranasal sinuses.

On VA examination in October 2007, the Veteran reported breathing poorly through his nose.  There was daily clear drainage without crusting.  He reported chronic frontal pain and headaches.  The Veteran stated that he had many sinus infections.  Indeed, he reported three sinus infections a week.  He denied incapacitating episodes.  Objectively, the examiner noted 80 percent obstruction of the left nostril and 85 percent obstruction of the right nostril.  There was septal deviation to the right.  There was tenderness on all sinuses palpated.  There was no tissue loss, scarring, or deformity of the nose.  There was no purulent discharge or crusting.  An October 2007 CT scan revealed near complete opacification of the ethmoid sinuses, maxillary sinus mucous thickening, a minimal right sphenoid, and frontal chronic sinusitis without acute sinusitis.  The examiner indicated that the Veteran had chronic sinus disease.

In the July 2008 notice of disagreement, the Veteran's attorney argued that the Veteran had numerous sinus infections, headaches, eye pain, pressure, and drainage and that the criteria for a 50 percent disability rating were met.  

In January 2009, after being seen for a refill of antibiotics, the examiner observed crowding and semidried mucous.  The Veteran reported more pressure and discomfort.  Chronic ethmoid sinusitis was diagnosed.  The examiner noted that the Veteran liked to be closely follower for his sinus problems and that such monitoring was appropriate given that the Veteran was not a surgical candidate and that the ethmoid disease was not likely to clear.  

In July 2009, the Veteran reported continued nasal obstruction, rhinorrhea, and mucopurulent discharge.  The examiner observed mucopurulent material on the left.  The examiner diagnosed chronic ethmoid sinusitis and turbinate hypertrophy.  The Veteran was put back on antibiotics.  

On July 2010 VA medical examination, the Veteran indicated that he was last on antibiotics for sinusitis approximately six months earlier.  The Veteran indicated that his disability was becoming progressively worse, but he denied incapacitating episodes.  The non-incapacitating episodes included headaches, purulent drainage, and sinus pain.  The episodes were near constant and lasted approximately 14 days.  The examiner observed purulent nasal discharge and sinus tenderness.  The examiner diagnosed chronic pansinusitis.

A VA progress note dated in July 2010 reflected a clinically obstructed airway with septal deflection to the right and turbinate abutment on the left.  There was some mucoid to mucopurulent material on the right.  The examiner diagnosed chronic sinusitis in reasonable control.  

The Board has reviewed the record, and in its totality, the evidence reflects that a 50 percent evaluation is warranted under the General Rating Formula.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510.

The Veteran had only one sinus surgery in service.  However, the only reason that another has not taken place is the Veteran's failing health.  Furthermore, the Veteran has near constant sinusitis with such symptoms as headaches and pain.  Crusting has been evident throughout most of the appellate period.  Purulent discharge has been observed on several occasions and is reported to have been present chronically.  The medical evidence includes complaints of near constant sinusitis with headaches, pain, tenderness and purulent discharge or crusting.  The nature of the Veteran's unrelenting symptoms along with the need for surgery, which cannot take place for unrelated reasons, militates in favor of a 50 percent evaluation under the General Rating Formula.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510.  

The Veteran was granted service connection for chronic pansinusitis effective August 12, 2002.  The Board acknowledges that there are no medical records concerning that condition dated between August 2002 and 2005.  Nonetheless, it appears from the Veteran's credible testimony and statements that symptomatology has been consistent and does not appear to have ever been less severe than that described in 2005, when surgery was first discussed.  The medical evidence also includes finding of chronic sinusitis.  For that reason, the 50 percent evaluation is assigned for the entire appellate period.  Fenserson, supra.  In any event, when there is a question of which of two ratings is to be assigned, the Board must grant the higher one.  38 C.F.R. § 4.7.  As well, the Veteran is entitled to the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 4,3; Gilbert, supra.  In this case, when viewing the evidence in the light most favorable to the Veteran, there are sufficient grounds upon which to justify the applicability of the 50 percent rating for the entire applicable period.

The United States Court of Appeals for Veterans Claims held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Rice, supra.  Specifically, the evidence of record fails to show that the Veteran is unemployable as a result of his service-connected chronic pansinusitis.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

An extraschedular rating also need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected chronic pansinusitis is inadequate.  A comparison between the level of severity and symptomatology of the chronic pansinusitis with the established criteria found in the rating schedule for sinusitis shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A 50 percent evaluation for the Veteran's service-connected chronic pansinusitis is granted subject to the law and regulations governing the payment of veterans' benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


